Wilson, J.
Concurring in result.
I concur' in the result of the opinion, but inasmuch as it involves a departure from what I apprehend has been the common understanding of the scope of the Workmen’s Compensation Act, and the language of the opinion, unqualified,. seems to me to extend the provisions of the Act beyond the. legislative’intent, .1 am impelled to express my reasons for concurring only in the result.
No terms of these Acts has been so prolific of discussion and of almost futile attempts at definition as the phrase “personal injury by accident” or its corresponding provision for the grounds on which compensation is based, unless it be the phrase immediately following, “arising out of and in the course of his employment.”
The English Act of 1897 is generally accepted as the basis for the provisions of the first Acts adopted in this country and Justice Philbrook has referred us in the opinion to the several English cases which are usually cited, when the meaning of the phrase “personal injury by accident” is under consideration.
In Fenton v. Thorley, App. Cases, 443, (1903) — a case of hernia— and in the Brinton Case, App. Cases 230 (1905)- — a case of anthrax— there was, as one noble Lord expressed it, much poring over the word accident by'learned counsel, which evolved some subtle reasoning and which seemed to him entirely over the heads of workmen and employers and even of Parliament; but after the several Lords who participated in the appeal had separately expressed their views, no more tangible result was evolved than that the word “accident” in the English Act was “used in its popular and ordinary sense of the word as denoting an unlooked for mishap or untoward event which is not expected or designed.”
*173It should be noted also that in each of these cases it was expressly stated by some of the Lords participating in the decision that the doctrines there laid down should not be construed as holding that all diseases contracted in the course of employment are to be regarded as accidents within the meaning of the Act.
There is much force, I think, in the view of the Connecticut Court that a disease was not intended to be included in these Acts under the term “personal injury.” Lenane v. Aetna Brewing Co., 91 Conn., 158. The Acts of New York, Indiana, Minnesota and no doubt others were apparently drawn with a view to excluding incapacity resulting from disease unless it was definitely traceable to some injury resulting from an accident.
But where the grounds of compensation are as in our Act simply ‘ ‘personal injury by accident” the authorities are in almost hopeless confusion as to its meaning at least as to the application of any definition that can be said to be generally accepted. This court has already adopted one which appears to me as satisfactory as any to be found in the decided cases. In substance, a personal injury by accident is an injury resulting from some unusual, unexpected or unknown mishap or occurrence, as an unexpected fall, or some unusual or unexpected injury resulting from some known and ordinary but sudden occurrence, as hernia or the bursting of a blood vessel from a strain incurred in the ordinary course of the employment. Patrick’s Case, 119 Maine, 510; Brown’s Case, 123 Maine, 424.
At the outset we should put out of our mind the concept that the words “by accident” denote only the manner in which the injury was received, that is, by chance, accidentally. In our Act, if not in all, it obviously denotes a distinct event, a happening, an occurrence of which notice can be given as required by Section 17 of the Act and distinct from the injury itself.
It is in view of this, and to avoid the extension of the doctrine laid down in the Fenton and Brinton Cases, supra, to include contagious diseases generally, that the English courts, since the decision of those cases, have in defining the word accident added this limitation also: “Unless the applicant can indicate the time, the day, circumstance and place in which the accident occurred by means of some definite event, the case cannot be brought within the purview of the Act.” Eke v. Hart-Dyke, 2 K. B., (1910), 677. In this case it is well to note the later attitude of the court towards the Fenton *174and Brinton cases cited by Justice Philbrook in the opinion: “In the face of that particular finding of fact (referring to the findings in the court below that the entering of the anthrax germ in the Brinton case into the employee’s eye was an accident) the court held that it was an accident. But I think all the Judges carefully abstained from lending color to the suggestion that a mere disease which you could not say was contracted at any particular time or at any particular place by a particular occurrence was an accident which entitled a man to compensation.”
The Court of Appeals had already delivered itself to the same effect in still an earlier case. Broderick v. London City Council, 2 K. B., 807 (1908).
Appreciating, as it seems to me, the necessity of some such limitation to exclude contagious diseases generally, under the broad definition of the term, “accident,” found in some of the authorities, the New Jersey Court and those of several other of the States have also adopted it. In Liondale Bleach Works v. Riker, 85 N. J. L., 426, 429, the court says: “The English Courts seem at last to have settled that where no specific time or occasion can be fixed upon as the time when the alleged accident happened there is no injury by accident within the meaning of the Act. This seems a sensible working rule especially in view of the provisions of the statute requiring notice in certain cases within fourteen days of the occurrence of the injury — a provision which must point to a specific time.”
This “sensible rule” has also been expressly adopted in Illinois where the court said: “If an injury can be traceable to a definite time and place and cause, and the injury occurs in the course of the employment, the injury is accidental within the meaning of the Act, and the obligation to provide compensation arises.” Baggot Co. v. Ind. Com., 290 Ill., 533. Also see Prouse v. Ind. Com., 69 Colo., 382, and Iwanioki v. State Indus. Acc. Com., 104 Or., 650, 665 where the courts of these States have followed.
To avoid compensation for contagious diseases, some of the States have apparently attempted to so frame their Acts as to accomplish this .purpose. The Minnesota Act after the phrase ‘ ‘personal injury caused by accident” defines accident as “an unexpected or unforeseen event happening suddenly and violently or without human fault and producing at the time injury to the physical structure of the body.” Under this provision it was held that typhoid fever was not *175included, on the ground that the taking of typhoid germs into the system did not happen suddenly and violently nor from any event which produces an injury to the physical structure of the body. State ex rel v. Faribault Woolen Mills Co., 138 Minn., 210.
In New York and Indiana the provisions are somewhat similar, enacted apparently with the same legislative intent; yet the courts of those States have taken opposite views as to their effect. In the New York Act, it is provided, “that personal injury shall mean only accidental injuries .... and such diseases or infections as may naturally and unavoidably result therefrom.”
In Indiana the provision is: “that personal injury by accident shall not include diseases in any form except it result from the injury.”
The New York Court in interpreting its provision, however, in a case where glanders was contracted by a workman during his employment held it was not covered by the Act of that State. Richardson v. Greenburg, 176 N. Y. Sup., 651; while the Indiana Court, though the provisions of its Act seem much stronger, held that typhoid fever was included within its Act, but by a process of reasoning which to my mind well illustrates the extent to which some courts are inclined to go under the provision common to most of these Acts, that they shall be interpreted liberally, in order to carry out what are termed its human purposes. Wasmuth-Endicott Co. v. Karst, 77 Ind., Appl., 279. It seems to me the New York interpretation of its Act is based on much sounder reasoning.
It is true that Michigan and Wisconsin have under provisions similar to those of our Act held that typhoid fever contracted in the course of employment entitled the employee to compensation.
The Michigan decision, Frankamp v. Fordney Hotel Co., 222 Mich., 525, is based on the ground that taking in typhoid germs by the drinking of water not known to be contaminated was an unexpected occurrence and likened it to eating tainted food from which ptomaine poisoning resulted or the inhaling of septic germs from the handling of hides in unloading a car on a particular day.
The Wisconsin case, Vennen v. New Dells Lumber Co., 161 Wis., 370, the employee sued at common law for injuries caused by negligence of defendant company in polluting drinking water furnished at its plant. The defendant replied that the injury alleged was *176covered by the terms of the Compensation Act of that State which provided an exclusive remedy for “personal injuries accidentally sustained .... in performing services growing out of and incidental to his employment.” The plaintiff demurred to this answer and the court below overruled the demurrer on the ground that the disability from typhoid fever was within the Compensation Act. The Appellate Court sustained the ruling of the court below, but only upon the ground that the taking in of the typhoid germs was an unexpected occurrence, and the declaration contained sufficient allegations to show the'injury suffered in the form of the disease was accidentally sustained.
A dissenting o'pinion, however, analyzed the case and from the various decisions both here and in England showed the danger of such a general rule and that it was contrary to the latest views of the English Courts and many courts of eminent standing in this country which hold that the accident must be shown to have happened at some definite time of which notice can be given. The Wisconsin Statute provides that within thirty days after the occurrence of the accident notice must be given in writing stating the time and place of the injury. As the dissenting Justice then says: “This must mean that the legislature had in mind something definite and tangible, something that could be located as to time and place when it used the word ‘accident’.”
The majority opinion in this case, it seems to me, fails to distinguish between accident as indicating the manner in which an injury occurred, and as a definite though unexpected event or occurrence from which the injury resulted, which distinction has for some time been followed in the English Courts. Broderick v. London City Council, 2 K. B., 807 (1908); Steel v. Cammell Laird & Co., 2 K. B., 232 (1905); Martin v. Manchester Corporation, 5 B. W. C. C., 259; Findlay v. Tullamore Union, 7 B. W. C. C., 973 in which case it was held that typhoid fever was not shown to be an injury by accident within the meaning of the Compensation Act.
All other compensation cases involving diseases to which my attention has been called can either be distinguished by some provision of the Act or the injury can be assigned to a definite event or occurrence in point of time and place.
To hold that every non-occupational contagious disease, the exposure to which could be fairly said to be measurably increased by reason of the conditions under which the employee is obliged to *177work, — as would occur in practically every manufacturing plant or wherever employees are brought together in one room or building in large numbers and so be one of the obvious risks of his employment,— constitutes an injury by accident because the infection through the respiratory organs is unexpected and unforeseen, which seems to me to be the logical consequence of the doctrine laid down in the opinion,— unless there is such force in the word “sudden” as would exclude the very case under consideration, — -would involve an extension of the provisions of the Act, to which I cannot yet agree, and open a Pandora’s Box out of which would fly a multiplicity of new problems to plague us.
From the language of the Acts themselves, the history and purpose of this class of legislation, and upon what seems to me the best reasoned opinions of the various courts, my conclusion is that the Legislature contemplated by the term, “accident,” an unusual, unexpected and unforeseen event or happening or an unusual and unexpected result of an ordinary occurrence, but in either event referable to a definite time or a particular day and place of which notice can be given in accordance with the Act.
It is not the disease itself which constitutes the accident, but the event or happening which caused the transmission of it, or the inciting of it due to some idiopathic conditions.
A contagious disease, therefore, which may have been contracted at any time within a period of a week or ten days, even though unexpectedly, cannot be said to be the result of an accident within the meaning of the Act, nor can its inception even be said to be “sudden” and so brought within the definition given in the opinion.
For these reasons if the case at bar were to be decided upon the evidence, my conclusion would be that the appeal should be sustained as the evidence does not show any definite event or happening in point of time to which this disease can be traced. However, upon the record of the case this question does not seem to me to be open to the State.
The petition sets forth the infection by typhoid germs by accident from drinking polluted water and on a definite date, viz. July 14th, 1923, and the evidence shows it was furnished by the employer in connection with his employment.
No answer was filed. The facts, therefore, stated in the petition cannot now be denied by the respondent. No further proof of them was required. McCollor’s Case, 122 Maine, 136; Morin’s Case, 122 Maine, 338.
*178Upon these facts thus admitted, I think the petitioner was entitled to compensation; although if issue had been joined, no definite time could have been- fixed from the evidence in' the case when the alleged accidental transmission of the germs took place, and no unusual event or unforeseen occurrence as happening on a definite date and constituting an accident within the meaning of the Act, could have been found.